DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/22/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Yu et al. (US PGPub 2002/0063520, hereinafter referred to as “Yu”).
Yu discloses the semiconductor device as claimed.  See figures 1-8 and corresponding text, where Yu teaches, in claim 1, a light emitting module comprising: 
a plurality of light emitting element units each comprising a light emitting element (30) having a light emission surface and an electrode-formed surface opposite to the light emission surface, the electrode-formed surface comprising a pair of electrodes (20, 21), a wavelength conversion portion (52) provided at least on the light emission surface of the light emitting element (30), and a first resin (41) at least covering the electrode-formed surface of the light emitting element (30) (figures 3-4; [0023-0026]); 
a light-transmissive light guiding plate (52) having a first main surface serving as a light emitting surface from which light exits and a second main surface opposite to the first main surface, wherein the second main surface of the light-transmissive light guiding plate (52) defines openings in which the light emitting element units (30) are respectively disposed therein (figures 3 and 4; [0023-0026]).
Yu teaches, in claim 2, further comprising: a light diffusion portion (10) facing to the wavelength conversion portion (figures 3-4; [0023-0026]).
Yu teaches, in claim 3, wherein the light diffusion portion comprises a second resin and white inorganic particles SiO.sub.2 or TiO.sub.2 [0023-0026]).
Yu teaches, in claim 4, further comprising: a pair of electrically conductive materials each having one end connected to one of the pair of electrodes and the other end extended along the second main surface of the light-transmissive light guiding plate for an external electrical connection (figures 3-4; [0023-0026]).
Yu teaches, in claim 5, further comprising bonding walls formed with a light-transmissive bonding agent filled in annular gaps formed between the light emitting element units and the openings respectively (figures 3-4; [0023-0026]).
Yu teaches, in claim 6, wherein the light-transmissive light guiding plate further defines a plurality of grooves provided between adjacent openings, and wherein each groove is filled with a third resin figures 3-4; [0023-0026]).
Yu teaches, in claim 7, wherein the plurality of grooves are formed on the second main surface of the light-transmissive light guiding plate (figures 3-4; [0023-0026]).

Yu teaches, in claim 8, light emitting module comprising: 
a plurality of light emitting element units (30) each comprising a light emitting element having a light emission surface and an electrode-formed surface (20, 21) opposite to the light emission surface, a light-transmissive light guiding plate (52) having a first main surface serving as a light emitting surface from which light exits and a second main surface opposite to the first main surface, wherein the second main surface of the light-transmissive light guiding plate (52) defines openings in which the light emitting element units (30) are respectively disposed therein, and a plurality of grooves provided between adjacent openings, each groove being filled with a third resin figures 3-4; [0023-0026]).
Yu teaches, in claim 9, wherein each light emitting element unit comprises an insertion portion disposed in the opening, the insertion portion having an outline smaller in size than an inner surface outline of the opening (figures 3-4; [0023-0026]).
Yu teaches, in claim 10, wherein a volumetric capacity of the ring gap is larger than a volume of the insertion portion of the light emitting element unit (figures 3-4; [0023-0026]).
Yu teaches, in claim 11, wherein the light emitting element unit comprises a first encapsulating resin which has outer lateral surfaces substantially flush with outer lateral surfaces of the light adjustment portion, the first encapsulating resin embedding the light emitting element (figures 3-4; [0023-0026]).
Yu teaches, in claim 12, wherein the light emitting element unit comprises a first encapsulating resin which has outer lateral surfaces substantially flush with outer lateral surfaces of the light adjustment portion, the first encapsulating resin embedding the light emitting element (figures 3-4; [0023-0026]).
Yu teaches, in claim 13, further comprising a second encapsulating resin in which the light emitting element unit is embedded is stacked on the second main surface of the light guiding plate (figures 3-4; [0023-0026]).
Yu teaches, in claim 14, further comprising a second encapsulating resin in which the light emitting element unit is embedded is stacked on the second main surface of the light guiding plate (figures 3-4; [0023-0026]).
Yu teaches, in claim 15, wherein at least one of the first encapsulating resin and the second encapsulating resin contains a white resin (figures 3-4; [0023-0026]).
Yu teaches, in claim 16, wherein at least one of the first encapsulating resin and the second encapsulating resin contains a white resin (figures 3-4; [0023-0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 8, 2022